PERSONAL INFORMATION REDACTED
           Case 19-81118        Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                                            Documents Page 1 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                            Documents Page 2 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                            Documents Page 3 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                            Documents Page 4 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                            Documents Page 5 of 42
   Case 19-81118        Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                                    Documents Page 6 of 42
PERSONAL INFORMATION REDACTED
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                            Documents Page 7 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                            Documents Page 8 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                            Documents Page 9 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 10 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 11 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 12 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 13 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 14 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 15 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 16 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 17 of 42
PERSONAL INFORMATION REDACTED
             Case 19-81118      Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                                           Documents Page 18 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 19 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 20 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 21 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 22 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 23 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 24 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 25 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 26 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 27 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 28 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 29 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 30 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 31 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 32 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 33 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 34 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 35 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 36 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 37 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 38 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 39 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 40 of 42
Case 19-81118      Doc 10-3      Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
 PERSONAL INFORMATION REDACTED   Documents Page 41 of 42
Case 19-81118   Doc 10-3   Filed 06/14/19 Entered 06/14/19 13:10:30   Desc Loan
                           Documents Page 42 of 42
